DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 31, 33-39, 42 and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-8, 18-23, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10080088) in view of Rachuri et al. (US 20160162844). 
Regarding claims 1, 8 and 18, Yang discloses a method, including steps of: performing at least one audio activity using a loudspeaker set of a system implemented in an environment (Col.7 lines 15-35 and Col.16 lines 25-29: Yang discusses how a system determine impulse response based on information about the environment such as a room in which the loudspeaker located), where the system includes at least two microphones and at least two loudspeakers, the loudspeaker set includes at least one of the loudspeakers (Col.1 lines 64-67, Col.5 lines 8-20 and fig.2, 112, 114: Yang discusses a number of microphones and loudspeakers arrays), the environment has zones, the zones are indicated by a zone map (Col.13 lines 45-54 and Col.16 lines 25-29: Yang discusses how one or more loudspeaker arrays divide the shared acoustic environment into three or more sound zones), and; determining an estimated location of a user in the environment in response to sound uttered by the user, including by detecting the sound uttered by the user using at least one of the microphones of the system (Col.5 lines 3-13, Col.7 lines 25-31 and Col.17 lines 34-41: Yang discusses how a microphone located at a physical location in the sound zone estimates the physical location; and how the system determine a location of a user or listener (such as zone) using a speech command (i.e. detecting sound) and based on an actual microphone in proximity to the location); and controlling the audio activity in response to determining the estimated location of the user, including by at least one of: controlling at least one setting or state of the loudspeaker set; or causing the audio activity to be performed using a modified loudspeaker set (Col.18 lines 20-47 and fig.10, 1004: the system generate the second audio output for the specific listener and direct the second audio output to the specific listener (such as, Zone A) by identify the location of the listener instead of generating the second audio output in all zones (e.g., Zone A and Zone B); and how the first audio output may correspond to streaming music and a listener may input a command to the system to control the streaming music such as increase/decrease volume, change song, etc.), 
Yang discloses the invention set forth above but does not specifically points out “the modified loudspeaker set includes at least one loudspeaker of the system, but where the modified loudspeaker set is different than the loudspeaker set” Yang however discloses how a system determine the sound zones to direct audio output based on detecting location(s) of the listener; and how the system identify the location of the listener to generate the second audio output in proximity to the listener (e.g., Zone A) based on the received command, without generating the second audio output in other sound zones (Yang: Col.18 lines 2-37). 
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to interpret the generating audio output in zone A based on the received command without generating the second audio output in other sound zones, as the modified loudspeaker set in a specific area or zones, that is different than the loudspeaker set in other zone areas, as disclosed by Yang.
Yang discloses the invention set forth above but does not specifically points out “the system stores data indicative of the zone map; and estimating in which of the zones the user is located using the data indicative of the zone map”
Rachuri however discloses the system stores data indicative of the zone map; and estimating in which of the zones the user is located using the data indicative of the zone map (Paragraphs: 0046, 0049 and 0094: Rachuri discusses how a system updating a presence information for a shared access which includes a map zone for the determined location information; and how the system uses the location information to estimate whether the user is in a meeting zone or not) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Yang, and modify a system wherein the system stores data indicative of the zone map; and estimating in which of the zones the user is located using the data indicative of the zone map, as taught by Rachuri, thus allowing to detect a meeting zone for meeting with a set of participants using a sensor data, as discussed by Rachuri.  
Considering claims 2, 10, and 19, Yang discloses the method of claims 1, 9, 18 and 24, wherein the sound uttered by the user is a voice command (Col.17 lines 34-46: Yang discusses a speech command, i.e. a voice command). 
Considering claims 3, 11, and 20, Yang discloses the method of claims 1, 9, 18 and 24, wherein the audio activity is conducting a phone call or playing audio content while detecting sound using at least one microphone of the system (Col.18 lines 27-32: speech command, input via remote control, etc.to the system to control the streaming music (e.g., increase/decrease volume, change song, etc., i.e. playing audio content while detecting sound or speech command). 
Considering claims 4, 12, and 21, Yang discloses the method of claims 1, 9, and 18, wherein transducer set includes microphones and loudspeakers, and at least some of the microphones and at least some of the loudspeakers are implemented in or coupled to smart audio devices (Col.21 lines 46-58, Col.21 lines 46-58 and fig.10, 1012, 1014).  
Considering claims 5, 14, and 22, Young discloses the method of claims 1, 13, 18 and 28, wherein the step of controlling the audio activity is performed in response to determining the estimated location of the user and in response to at least one learned experience (Col.17 lines 47-65: Young discusses how a system learn how the listener prefers to generate first audio output and second audio output based on user preferences and historical data (i.e. learned experience) and determine the zones based on the location of the listener). 
Considering claims 6 and 15, Young discloses the method of claims 5 and 14, wherein the system includes at least one learning module, and also including a step of: before the controlling step, generating and storing data indicative of the learned experience using the at least one learning module (Col.17 lines 47-63: the system determine ASZs and/or QSZs based on user preferences and historical data, i.e. a learned experience using the at least one learning module). 
Considering claims 7, 16, and 23, Yang discloses the method of claims 6, 14, 22 and 29, wherein the step of generating data indicative of the learned experience includes recognizing at least one voice command uttered by the user (Col.17 lines 34-65 and Col.18 lines 27-32: the device detect a speech command corresponding to the first listener).  
Considering claim 13, Yang discloses the method of claims 9 and 24, also including: controlling the audio activity in response to determining the estimated location of the user, including by at least one of: controlling at least one setting or state of the transducer set; or causing the audio activity to be performed using a modified transducer set, where the modified transducer set includes at least one microphone and at least one loudspeaker of the system, but where the modified transducer set is different than the transducer set (the rejection of claim 1 applied here).  
Considering claim 40, Rachuri discloses the method of claim 6, wherein the learning module implements a state map (Paragraphs: 0046, 0049 and 0094: Rachuri discusses how a system updating a presence information for a shared access which includes a map zone for the determined location information). 
3. Claims 32, 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 10080088) in view of Rachuri et al. (US 20160162844) and further in view of Siminoff et al. (US 20190014291) 
Considering claims 32 and 43, Yang in view of Rachuri fail to disclose the method of claims 32 and 43. Siminoff however discloses the system wherein the data indicative of the zone map includes a list of devices of the system located within each of the zones (Paragraphs: 0019 and 0240: Siminoff discusses how a proximity zone displays, by the processor on the display, a list of devices configured for access by the client device).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Yang and Rachuri, and modify the system wherein the data indicative of the zone map includes a list of devices of the system located within each of the zones, as taught by Siminoff, thus data representing geographic coordinates defining a proximity zone for access to the recording and communication device, as discussed by Siminoff.     
Considering claim 41, Siminoff discloses the method of claim 6, wherein the learning module implements a neural network (Paragraph: 0198: neural network).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 18-23 and 31-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argued nothing in Yang suggested “data indicative of the zone map”. Examiner respectfully disagrees. The newly added prior arts Rachuri et discloses how a system updating a presence information for a shared access which includes a map zone for the determined location information (i.e. data indicative of the zone map); and how the system uses the location information to estimate whether the user is in a meeting zone or not al (Rachuri: Paragraphs: 0046, 0049 and 0094). Therefore, the prior arts of the record disclosed the argued claims limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             10/11/2022